         

Exhibit 10.109
Form of Compuware Executive Incentive Plan – Corporate

     
Participant Name:
  «EmployeeName»
Tier:
  «Tier»
Employee Number:
  «EENumber»
Annual Base Salary:
  «BaseSalaryUsed»
Plan Effective Date:
  «effecdate»

Purpose
The purpose of the Executive Incentive Plan (the “Plan”) is to motivate
Participants to achieve the annual business plan while positioning the Company
for long-term results, and to provide an opportunity to share in the Company’s
success. The Plan is composed of two parts: an Annual Incentive and a Long-Term
Incentive. The Long-Term Incentive includes both a Performance Cash Award and a
Non-Qualified Stock Option Plan.
Administration
This Plan is administered by the Compensation Committee of the Board of
Directors (“Committee”). The decision to make payouts under this Plan is at the
Committee’s discretion, subject to Board approval.
Participant Eligibility
This Plan, effective April 1, ___, through March 31, ___, supersedes all prior
company incentive plans or arrangements. Participation is limited to
pre-identified members of management or other key employees. Senior management
must evaluate Participant’s work performance and the overall performance of the
organization as satisfactory for the Participant to be eligible for incentive
awards under this Plan.
Total Sales Commitments and EPS Performance Targets will not be prorated for
partial time in position. Participants who become eligible for the Plan after
April 1, ___, will have any earned awards prorated from the beginning of the
month following eligibility for the Plan. Stock options will only be issued to
Participants in the bonus eligible position on or before April 1, ___. Stock
Option information is included on this document for illustrative purposes only.
Participants who transfer out of the Plan to another Compuware position after
April 1, ___, will be eligible to earn a prorated award based on the number of
full months of participation.





--------------------------------------------------------------------------------



 



I.   Annual Incentive       The Participant is eligible for an Annual Incentive
Award equal to «AnnIncPerc» of base salary (as of August 1, ___) at target. The
Annual Incentive Award is based on Total Sales Commitments and Company Earnings
Per Share “EPS” attainment levels.       The following schedule presents the
targets for each performance category, percentage of payout and the Annual
Incentive Award. Each performance category is independent of the other(s). Award
amounts will be pro-rated between performance levels:

                      Total Sales             %   Commitments   Award   EPS  
Award Payout   USD   <<Currency>>   USD   <<Currency>> 50%   X   «TSCAward50»  
X   «EPSAward50» 100%   X   «TSCAward100»   X   «EPSAward100» 150%   X  
«TSCAward150»   X   «EPSAward150»

    The EPS target and calculation excludes any restructuring charge for Fiscal
Year ___.       Total Sales Commitments is defined as the sum of product license
and maintenance arrangements closed during the fiscal year plus professional
services revenue (which includes application services revenue). Product license
and maintenance arrangements closed during the year are calculated by taking
GAAP software license fees and maintenance fees and adding or subtracting the
net change in deferred license and deferred maintenance revenue.       The
Annual Incentive Award will be paid as soon as administratively practical
following the close of the fiscal year.   II.   Long-Term Incentive      
A.     Long-Term Performance Cash Award       The Participant is also eligible
for a Long-Term Performance Cash Award equal to «LTPCPerc» of base salary (as of
August 1, ___) at target. The Long-Term Performance Cash Award is based upon
performance consistent with the performance measurements used to calculate the
Annual Incentive award.       No portion of this award is earned or payable
until the end of the second year following the year the performance is measured
and achieved (called the “Base Year”), and is subject to forfeiture if the
Participant is not employed at the time the award is payable (see Termination of
Employment section).       The following schedule presents the targets for each
performance category, percentage of payout and the Long-Term Performance Cash
Award. Each performance category is independent of the other(s). Award amounts
will be pro-rated between performance levels:

                      Total Sales             %   Commitments   Award   EPS  
Award Payout   USD   <<Currency>>   USD   <<Currency>> 50%   X   «LTTSCAward50»
  X   «LTEPSAward50» 100%   X   «LTTSCAward100»   X   «LTEPSAward100» 150%   X  
«LTTSCAward150»   X   «LTEPSAward150»





--------------------------------------------------------------------------------



 



The Long-Term Performance Cash Award will be paid as soon as administratively
practical following the close of the second fiscal year following the completion
of the Base Year.
B. Non-Qualified Stock Options (NQSOs)

Each Participant will also receive a number of Non-Qualified Stock Options
(NQSOs) in an amount equal to «NQSOPerc» of his/her base salary (as of August 1,
___) divided by 5. The actual number of stock options granted to you is
«nqsooptions» and may be adjusted as a result of future stock splits that may
occur. The ultimate value of the stock options will depend upon the performance
of the company stock over the option term as well as when the options are
exercised. Stock options will only be issued to Participants in the bonus
eligible position on or before April 1, ___.
The FY’___option grant will be at the strike price of $ x as determined by the
closing price of Compuware common stock on the last stock exchange trading day
immediately preceding the grant date as directed by the Committee. The specific
terms and conditions of the stock option grant will be set forth in a Stock
Option Plan and a Stock Option Agreement that you will receive separately.
Termination of Employment
In the event that Compuware or the Participant voluntarily or involuntarily
terminates the employment of the Participant prior to the payment of the Annual
Incentive award or, under the Long-Term Performance Cash Award prior to the end
of the Base Year, the Participant will not receive any portion of the Annual
Incentive award or the Long-Term Performance Cash Award.
If, under the Long-Term Performance Cash Award, the Participant terminates
employment before payout of the award but after the end of the Base Year, no
portion of the Long-Term Performance Cash Award will be paid unless the
termination is due to retirement, death, total disability, or reduction in
force. The Executive Vice-President of Human Resources will have the
responsibility to interpret this provision for determining eligibility for
payout.
Entitlement to or vesting of option grants, if any, in connection with
termination of employment will be governed by the applicable Stock Option Plan
and Stock Option Agreement.
Extraordinary Items
The Committee has the discretion to include or exclude any extraordinary items
(i.e. acquisitions, divestitures, significant changes in accounting, etc.) in
the calculation of the Company’s performance as it applies to the Performance
Award.
The appropriate crediting for each transaction will be determined based on
United States Generally Accepted Account Principles (“US GAAP”). Any questions
will be resolved by the Finance department.
General
The Plan, together with any subsequent correspondence issued by the Committee,
shall constitute the entire agreement between Compuware and the Participant and
supersedes all contradictory terms, representations or claims, whether written
or oral. Awards will be paid only if the Participant signs a copy of the Plan
and returns it to Compuware. Compuware reserves the right to change or
discontinue this Plan for business or economic reasons at any time without prior
notice. Nothing in the Plan is intended to confer upon the Participant any right
to continued employment.





--------------------------------------------------------------------------------



 



If any dispute arises concerning payments to the Participant under the terms of
this Plan, the Participant agrees not to initiate legal action until he or she
has first presented such concerns directly to the Committee in writing, and
until the Committee has a reasonable time in which to review and address those
concerns. No legal action arising out of this Plan may be brought by either
party more than one year after the cause of action has occurred. This Plan shall
be construed, interpreted, and governed by the laws of «country». In the event
of legal action, the prevailing party shall be entitled to receive from the
opposing party the costs incurred in such legal action, including but not
limited to reasonable attorney’s fees.
Accepted:

           
«EmployeeName»
  Date
 
             
Laura Fournier
  Date
CFO & Executive Vice President, Human Resources
       





--------------------------------------------------------------------------------



 



     
Participant Name:
  «EmployeeName»
Annual Base Salary:
  «BaseSalaryUsed»
NQSO Granted:
  «nqsooptions»
 
  (must be a Participant as of April 1, ___to be eligible for FY’___NQSO)

Annual Awards
Target Annual Component Value (Total Sales Commitments): «TSCAward100»
Target Annual Component Value (EPS): «EPSAward100»

                  If Minimum Attainment   If Target Attainment   If Maximum    
Achieved   Achieved   Attainment Achieved     50% of Target   100% of Target  
150% of Target     Component Value is paid   Component Value is paid   Component
Value is paid
Total Sales Commitment
  «TSCAward50»   «TSCAward100»   «TSCAward150»
 
           
EPS
  «EPSAward50»   «EPSAward100»   «EPSAward150»
 
           
Total Annual Award
  «TotalAnnAmt50»   «TotalAnnAmt100»   «TotalAnnAmt150»

Long-Term Awards
Target Long-Term Component Value (Total Sales Commitments): «LTTSCAward100»
Target Long-Term Component Value (EPS): «LTEPSAward100»

                  If Minimum Attainment   If Target Attainment   If Maximum
Attainment     Achieved   Achieved   Achieved     50% of Target   100% of Target
  150% of Target     Component Value is paid   Component Value is paid  
Component Value is paid
Total Sales Commitment
  «LTTSCAward50»   «LTTSCAward100»   «LTTSCAward150»
 
           
EPS
  «LTEPSAward50»   «LTEPSAward100»   «LTEPSAward150»
 
           
Total Long-Term Award
  «TotalLTAmt50»   «TotalLTAmt100»   «TotalLTAmt150»

For illustrative purposes only
Note: Stock options will only be issued to Participants in the bonus eligible
position on or before April 1, ___.

 